On the Merits.
This is an injunction suit to arrest the execution of a judgment and to claim its nullity, with $2100 damages.
The plea of res judicata was filed in bar, tried and sustained.
The injunction was dissolved, with some damages as attorney’s fees, and the demand of plaintiff in injunction was rejected, with costs.
It is from that judgment that this appeal is taken.
The transcript contains no evidence, statement of facts, bill of exceptions, or assignment of errors.
The judgment states that the cause came up regularly for trial, and the law and evidence being in favor of defandants and against plaintiff, by reason thereof it is ordered, adjudged and decreed that the suit be dismissed, the injunction dissolved, with $25 attorney’s fees as damages, and costs.
*380It is impossible, on such a bald transcript, for this court to determine whether or not the judgment appealed from is correct. From its face it appears that evidence was adduced and considered sufficient to maintain the plea of res judicata.
A judgment appealed from is prima facie correct. It stands until reversed. It is reversed only when the facts and the law do not justify it. The presumption is that the proof established the defence. The appellant is at fault íd not having put of record the judgment and pleadings constituting res judicata, or in not having had a statement of facts prepared and put of record before appealing, or in not having taken a bill of exceptions, or filed here an assignment of errors.
We have passed on the motion to dismiss because it put at issue our jurisdiction. The merits of the case could not have been reached without maintaining our jurisdiction.
Judgment affirmed.